Judgment of the Supreme Court, Bronx County (Joseph Cerbone, J.), rendered August 20, 1986, which, after trial by jury and after defendant’s conviction of robbery in the second degree, a violent felony offense, deemed the conviction vacated and adjudicated him a youthful offender and sentenced him to a term of six months’ imprisonment and 4 Vz years’ probation, is modified, on the law, to vacate the imposition of the mandatory surcharge of $100 assessed by the court pursuant to Penal Law § 60.35, and otherwise affirmed.
Subdivision (1) of Penal Law § 60.35 mandates the imposition of a penalty assessment or mandatory surcharge upon a conviction for a felony, a misdemeanor, or a violation. However, a youthful offender adjudication such as that made herein is not a judgment of conviction (CPL 720.35 [1]; People v Floyd J., 61 NY2d 895), and we, therefore, modify to vacate this surcharge.
We have examined the remaining issues raised by defendant and find them to be without merit. Concur — Murphy, P. J., Carro, Asch, Milonas and Rosenberger, JJ.